Scott, J.
(dissenting). — I am unable to agree with the majority of the court as to the effect of § 1307 of the Code of Procedure. It seems to me the only effect of this section is to make the instruction in question a part of the law of the case, which it would not be otherwise. Furthermore, it is a general rule that points upon which error is sought to be founded must be raised at the first opportunity. It appears in this case, not only that there was no request upon the part of the defendant for such an instruction, but that he took no exception to the failure of the court to give it.
The rule aforesaid is strengthened here by our statute, § 400 of the Code of Procedure, relating to new trials, the eighth subdivision of which provides that a new trial may be granted for error in law occurring at the trial, and excepted to at the time by the party making the application. See, also, Laws 1893, p. 113, § 7.
If the failure to give this instruction was error, it was an error in law occurring at the trial, and in order to have *186availed himself of it, the defendant should have excepted thereto at the time. The first time the point was called to the attention of the court was in the motion for a new trial, and there having been no exception taken to the failure of the court to so instruct, there was no foundation for any error thereon in said motion.
It may be a matter of doubt whether such an instruction is of any benefit to the defendant in thus specially calling attention to his failure to testify at the trial. Anyhow, it can only be contended that such instruction was intended for his benefit, and he should have a‘ right to say as to whether the same should be given. If the court is compelled to give it by his remaining silent, it would impose the burden on the defendant of notifying the court not to give such instruction if he did not want it.
While the rights of defendants in criminal actions are jealously guarded, the object of the law is, nevertheless, to secure justice, and technicalities with no legal or meritorious foundations should not be allowed to defeat it. There is reason in the rule requiring questions on which error is claimed to be raised at the first opportunity, and the opportunity was presented here when the charge of the court to the jury was concluded. An exception to the failure to give this request at that time would have given the court an opportunity to recall the jury and instruct them with reference thereto, and thus the expense of a second trial and the delay incident thereto would be avoided and the rights of the defendant fully protected. In other instances, if the court fails to instruct as to any particular branch of the law of the case, it is a well settled rule that error cannot be founded thereon unless the court has been requested to give such instruction; and I can see no good reason why the same should not apply to the instruction in. question. ISTor do I think that the statute intended to lay down any different rule with regard to this particular matter.
*187If the case of Linbeck v. State, supra, is to be interpreted as holding that it is unnecessary for the defendant to except to the failure of the court to give this instruction, it should be modified as authority. In fact, the better practice would be not to require the court to give the instruction unless a request is made therefor by the defendant. But, in any event, there should be an exception to such failure, in order to lay any foundation for error.
I find no error elsewhere in the record, and am of the opinion that the judgment of the court below should be affirmed.
Hoyt, J., concurs.